       Case 2:20-cv-01196-DJH Document 18 Filed 02/26/21 Page 1 of 2



 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Harshdeep Singh,                                     No. CV-20-01196-PHX-DJH
10                  Petitioner,                           ORDER
11   v.
12   Chad Wolf, et al.,
13                  Respondents.
14
15          This matter is before the Court on the Report and Recommendation (“R&R”) issued

16   by United States Magistrate Judge John Z. Boyle on December 8, 2020 recommending that

17   this matter be dismissed (Doc. 17).

18          Petitioner seeks judicial review of an order of expedited removal from the United

19   States. (Doc. 1). Petitioner asserts that this Court has jurisdiction pursuant to Department

20   of Homeland Security v. Thuraissigiam, 917 F.3d 1097 (9th Cir. 2019) (“Thuraissigiam

21   I”). Subsequent to the filing of his Petition, the Supreme Court reversed the Ninth Circuit’s

22   decision in Thuraissigiam I, and divested federal courts of subject matter jurisdiction over

23   actions requesting judicial review of expedited removal orders. Dep’t of Homeland Sec. v.

24   Thuraissigiam, ___ U.S. ___, 140 S.Ct. 1959 (2020) (“Thuraissigiam II”). Following a

25   sound analysis, Magistrate Judge Boyle recommends the Petition be dismissed with

26   prejudice for lack of subject matter jurisdiction.

27          Judge Boyle advised that Petitioner had fourteen days to file objections and that the

28   failure to file timely objections may result in the acceptance of the Report and
       Case 2:20-cv-01196-DJH Document 18 Filed 02/26/21 Page 2 of 2



 1   Recommendation by the district court without further review. (Doc. 17 at 8) (citing United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)). Petitioner has not
 3   filed an objection and the time to do so has expired. Respondents have also not filed an
 4   objection. Absent any objections, the Court is not required to review the findings and
 5   recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (The relevant
 6   provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face
 7   require any review at all . . . of any issue that is not the subject of an objection.”); Reyna-
 8   Tapia, 328 F.3d at 1121 (same); Fed. R. Civ. P. 72(b)(3) (“The district judge must
 9   determine de novo any part of the magistrate judge’s disposition that has been properly
10   objected to.”).
11          Nonetheless, the Court has reviewed Judge Boyle’s comprehensive and well-
12   reasoned R&R and agrees with its conclusions that the prohibitions on judicial review
13   contained in 28 U.S.C. §§ 1252(a)(2) and (e)(2), and further cemented in Thuraissigiam II,
14   strip this Court of jurisdiction to review Petitioner’s claims. The Court will, therefore,
15   accept the R&R and deny the Petition. See 28 U.S.C. § 636(b)(1)(C) (“A judge of the court
16   may accept, reject, or modify, in whole or in part, the findings or recommendations made
17   by the magistrate judge.”); Fed. R. Civ. P. 72(b)(3) (same). Accordingly,
18          IT IS ORDERED that Magistrate Judge Boyle’s Report and Recommendation
19   (Doc. 17) is ACCEPTED and ADOPTED as the Order of this Court and the Motion to
20   Dismiss (Doc. 14) is GRANTED.
21          IT IS FURTHER ORDERED the Petition for Writ of Habeas Corpus pursuant to
22   28 U.S.C. § 2241 (Doc. 1) is DENIED and DISMISSED WITH PREJUDICE.
23          IT IS FINALLY ORDERED that the Clerk of the Court shall terminate this action
24   and enter judgment accordingly.
25          Dated this 26th day of February, 2021.
26
27
28                                                 Honorable Diane J. Humetewa


                                                  -2-
